Exhibit 10.65
LIONS GATE ENTERTAINMENT CORP.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
July 9, 2009
Dr. Mark H. Rachesky
40 West 57th Street, 24th Floor
New York, NY 10019
Dear Dr. Rachesky:
     Lions Gate Entertainment Corp. (the “Company” or “we”) is pleased to extend
this invitation to you to join our slate of nominees for election to the
Company’s Board of Directors (the “Board”) at the 2009 meeting of the Company’s
shareholders (the “Annual Meeting”).
     For good and valuable consideration the sufficiency of which is hereby
acknowledged, the Company hereby agrees to include you in its slate of nominees
for election to the Board at our Annual Meeting, and we will recommend that the
Company’s shareholders vote in favor of your election. We will support you for
election in a manner no less rigorous or favorable than the manner in which the
Company supports all its other nominees. You hereby consent to serve as a member
of the Board if elected at the Annual Meeting.
     You agree that you and your affiliated entities at any time and from time
to time (including, among any others, MHR INSTITUTIONAL PARTNERS IIA LP, MHR
INSTITUTIONAL ADVISORS II LLC, MHR INSTITUTIONAL PARTNERS III LP, MHR
INSTITUTIONAL ADVISORS III LLC and MHR FUND MANAGEMENT LLC) (the “MHR Group”)
that own, of record or beneficially, common shares of the Company (“Common
Shares”) as of the record date for the Annual Meeting, shall vote, or cause to
be voted, such shares for all of the directors nominated by the Company for
election at the Annual Meeting.
     The Company hereby agrees, provided that the MHR Group owns, of record or
beneficially, at least 23,165,278 Common Shares in the aggregate on the date
hereof which, as calculated based on the number of Common Shares disclosed as
outstanding in the Company’s Form 10-K for the fiscal year ended March 31, 2009
(the “2009 Form 10-K”), represented approximately 19.8% of the outstanding
Common Shares, that it will enter into a registration rights agreement with the
MHR Group by no later than September 30, 2009, on terms similar to such
agreements that the MHR Group has entered into with other publicly traded
companies (the “Registration Rights Agreement”). In furtherance of the
foregoing, and notwithstanding contrary terms of such agreements that the MHR
Group has previously entered into (the “MHR Group Agreements”), the Registration
Rights Agreement shall provide, among other things, that:
(a) Demand Registration Rights. The MHR Group shall be entitled to two
(2) demand registrations (whether or not underwritten, with the managing
underwriter, if any, to be chosen by the Company, which managing underwriter
shall be of national standing and reasonably acceptable to the MHR Group) in the
aggregate; provided that the Company shall only be required to effect one
(1) demand registration by the MHR Group in any 12-month period. The MHR Group
shall have first priority to register and to sell all of the securities that the
MHR Group requested to be registered and/or sold pursuant to any of its demand
rights before the

 



--------------------------------------------------------------------------------



 



Company or any holder of Common Shares that owns at that time at least 10% of
the then outstanding Common Shares and is party to a registration rights
agreement with the Company (a “10% Holder”) shall be entitled to participate in
any such demand registration or sales pursuant to such demand registration,
provided that the Company or any such 10% Holder may participate only if such
participation would not, in the determination of the managing underwriter,
adversely affect the price or success of the MHR Group’s demand registration.
Furthermore, from the date that the MHR Group delivers a notice to exercise a
demand registration until the conclusion of such offering (for a total period of
up to 90 days), the Company shall not register any of its securities for sale
for its own account or for the account of any other person other than as
permitted in clause (b) below.
(b) Piggyback Registration Rights. If the Company at any time proposes to
register for sale or sells any Common Shares (or securities convertible into or
exchangeable for Common Shares), pursuant to a registration statement, including
in each case pursuant to any shelf registration statement (including pursuant to
clause (c) below) and including by effecting any underwritten public offering,
for its own account or for the account of any other person (collectively, an
“Offering”) (other than pursuant to business combination transactions, employee
benefit plans and other customary exceptions to be negotiated and set out in the
Registration Rights Agreement, but similar to such terms in the MHR Group
Agreements), the MHR Group shall be entitled to participate in such Offering;
provided that such party who initiated such Offering shall have first priority
to register and sell all of such securities that such party requested to be
sold. In the event that such Offering is for the account of (i) the Company,
then the MHR Group and any other person entitled to piggyback registration
rights with respect to such registration statement shall be entitled to
participate on a pro rata basis based on their relative percentage interests in
the Company, and (ii) any other person, then (x) the MHR Group and any other
person entitled to piggyback registration rights with respect to such
registration statement shall be entitled to participate on a pro rata basis
based on their relative percentage interests in the Company and (y) if the MHR
Group and / or another person exercises piggyback registration rights with
respect to such registration statement, the Company shall be entitled to
participate on a pro rata basis up to the sum of the number of such securities
proposed to be included by (A) the MHR Group and (B) the other person(s), unless
the managing underwriter determines that inclusion of additional securities by
the Company above such sum of (A) and (B), will not adversely affect the price
or success of such sale by the initiating party, the MHR Group or any other
participating person(s), provided that in all such cases set out in the
foregoing clauses (i) and (ii), such participation would not, in the
determination of the managing underwriter, adversely affect the price or success
of such sale by the initiating party.
(c) Shelf Registration Rights. The Company shall file within sixty (60) days
following any request of the MHR Group (a “Shelf Request”), and shall use its
reasonable efforts to have declared effective by the Securities and Exchange
Commission (the “Commission”) as soon as practicable, a shelf registration
statement relating to the offer and sale of all registrable securities then held
by the MHR Group (or their respective affiliates and successors) to the public,
from time to time, on a delayed or continuous basis, which registration
statement may be a universal shelf registration statement that may also relate
to the offer and sale of other securities of the Company (a “Shelf Registration
Statement”); provided that if the Company files the Shelf Registration Statement
prior to the execution of the Registration Rights Agreement, the Company shall
include in such Shelf Registration Statement all the securities held by the MHR
Group on the date of such filing and if on the date of such execution the Shelf
Registration Statement is not effective, the Company shall use its reasonable
efforts to have the Registration Statement declared effective by the Commission
as soon as practicable after such execution. The MHR Group shall be entitled to
exercise subsequent Shelf Requests only if at the time of such

5



--------------------------------------------------------------------------------



 



subsequent Shelf Request, the MHR Group beneficially owns in the aggregate at
least one (1) million additional Common Shares not beneficially owned by the MHR
Group as of the date of the immediately prior Shelf Request. The Company shall
be required to effect an underwritten public offering (with the managing
underwriter to be chosen by the Company, which managing underwriter shall be of
national standing and reasonably acceptable to the MHR Group) pursuant to a
shelf registration statement if the MHR Group requests to sell at least
2.3 million Common Shares held by the MHR Group. If during the 30-day period
prior to the date that the MHR Group initiates an underwritten public offering
under any Shelf Registration Statement, the Company has already initiated, and
is pursuing in good faith at the time the MHR Group makes such initiation, an
underwritten public offering for its own account (“Company Offering”), then in
such event, the MHR Group shall cease its process for an underwritten public
offering and the Company shall have first priority to sell all of the securities
that the Company contemplated in such Company Offering, and the MHR Group and
any 10% Holder shall thereafter be entitled to participate in the Company
Offering on a pro rata basis based on their relative percentage interests so
long as such participation would not, in the determination of the managing
underwriter, adversely affect the price or success of the Company Offering;
provided that if the Company Offering is not completed within 90 days from the
date that the Company notifies the MHR Group of such Company Offering, the MHR
Group shall be permitted to initiate an underwritten offering which shall no
longer be pre-empted by the proposed Company Offering as provided in this
sentence. For the avoidance of doubt, if at the time the MHR Group initiates an
underwritten public offering there is no Company Offering and no 10% Holder has
initiated an underwritten public offering, then the MHR Group shall have first
priority to sell all of the securities that the MHR Group requested to be sold
before the Company or any 10% Holder shall be entitled to participate in any
such underwritten public offering, and the Company or such 10% Holder may
participate only so long as such participation would not, in the determination
of the managing underwriter, adversely affect the price or success of the MHR
Group’s initiated underwritten public offering.
(d) Term. The registration rights described above shall terminate on the first
anniversary of the date that the MHR Group both (x) beneficially owns in the
aggregate less than 11,703,209 Common Shares (subject to equitable adjustment
for any stock splits, stock dividends, combinations, reorganizations or similar
events), which represents approximately 10% of the Common Shares outstanding as
disclosed in the Company’s 2009 Form 10-K, so long as such number of Common
Shares (as adjusted) beneficially owned represents less than 10% of the Common
Shares outstanding at that time and (y) ceases to have a designated
representative on the Board (such date, the “Termination Date”).
(e) General. The Registration Rights Agreement shall grant registration rights
only to the MHR Group (including, for the avoidance of doubt, affiliates who are
assignees). During any time that a member of the MHR Group possesses material
non-public information with respect to the Company, the MHR Group shall not
effect any sales under any registration statement of the Company. The Company
shall not be required to use reasonable efforts to cause a registration
statement filed pursuant to a demand registration or Shelf Request to be
declared effective or keep current a shelf registration statement or permit
sales to be made thereunder, or file any prospectus supplement or amendment
(other than as required by the periodic report or proxy statement disclosure
requirements of the Securities Exchange Act of 1934, including Sections 13 or
15(d) thereof, including Forms 10-K, 8-K, 10-Q or 14A thereunder) if the Company
possesses material non-public information and determines in good faith that it
need not otherwise make such disclosure or filing; provided that at all times
the Company continues in good faith to make public disclosures so as to continue
and comply with its past practice with respect to the non-disclosure of material
non-public information. In furtherance of and pursuant to the last proviso

6



--------------------------------------------------------------------------------



 



of the preceding sentence and following public disclosure by the Company, at
such time as the Company no longer possesses material non-public information
regarding the Company, the MHR Group may effect sales under any registration
statement, including through an underwritten public offering. All calculations
of beneficial ownership for purposes of the Registration Rights Agreement shall
be calculated in accordance with Rule 13(d) of the Securities Exchange Act of
1934, as amended.
     The Company further agrees to continue its current practice of providing
all Restricted Persons (as defined in the Company’s General Policy of Insider
Trading) the opportunity to trade Company securities whenever possible,
including using reasonable efforts to advise the MHR Group promptly following
receipt of a trading notice from the MHR Group (but in no event later than 48
hours), as to whether or not the MHR Group can proceed with its proposed
transaction, provided that such persons are not at the relevant time in
possession of material non-public information with respect to the Company, and
such trading is subject to the U.S. securities laws and the Company’s General
Policy regarding such trading, as applicable. The Company also agrees that the
MHR Group will not be subject to “Event-Specific Blackout Periods” (as defined
in the Company’s Insider Trading Compliance Program) without giving the MHR
Group advance notice that the MHR Group would be subject to such blackout.
     The Company further agrees, provided that the MHR Group owns, of record or
beneficially, at least 23,165,278 Common Shares in the aggregate on the date
hereof which, as calculated based on the number of Common Shares disclosed as
outstanding in the Company’s 2009 Form 10-K, represented approximately 19.8% of
the outstanding Common Shares, that if at any time from the date hereof through
the six-month anniversary of the date that the MHR Group beneficially owns in
the aggregate less than 8,192,246 Common Shares (subject to equitable adjustment
for any stock splits, stock dividends, combinations, reorganizations or similar
events), which represents approximately 7% of the Common Shares outstanding as
disclosed in the Company’s 2009 Form 10-K, so long as such number of Common
Shares (as adjusted) beneficially owned represents 7% or less of the Common
Shares outstanding at that time, (i) the Company has in effect any agreement,
understanding or arrangement with any other person, or enters into any agreement
or comes to any understanding or arrangement, or makes any amendments to any of
the foregoing agreement, arrangement or understanding (the “Other Agreement”),
unless the Company reasonably determines, in good faith, following advice of
legal counsel to such effect, that such Other Agreement is not enforceable
against the Company, or (ii) invites or receives any proposal from any person or
entity (a “Proposal”), in each of clauses (i) and (ii) relating to any of the
matters addressed by this agreement, including without limitation, the
nomination, recommendation or election of or the voting for directors,
registration rights or restrictions on the trading in Company securities, but
excluding any such Other Agreement or Proposal that is significantly related to
the material acquisition of assets or securities of another company, the sale of
all or substantially all of the assets of the Company, or any other material
business combination for the benefit of the Company and its shareholders as a
whole, where the Company’s benefit from any such transaction significantly
relates to the Company’s business and operations, and the Other Agreement or
Proposal, as the case may be, contains terms or conditions that are more
favorable to such person, or more restrictive to the Company, than those
resulting from this agreement or the Registration Rights Agreement, then the
Company shall, in the case of clause (i) of this paragraph, offer the MHR Group
to enter into an agreement with the MHR Group on the same terms and conditions
as the Other Agreement, which agreement, once accepted by the MHR Group and
executed, shall supersede any existing applicable agreement between the Company
and the MHR Group that relates to such matters and, in the case of clause
(ii) of this paragraph, provide notice to the MHR Group thereof at least three
(3) business days prior to executing an agreement with respect to such Proposal
so that the MHR Group may make a competing proposal for such matter, which
competing proposal shall be considered by the Company in good faith before
deciding whether to execute any other agreement. In the case of clause (i) of
this paragraph, the Company shall enter into such agreement with the MHR Group
promptly following the acceptance thereof by the MHR Group. The Company agrees
that so long as any

7



--------------------------------------------------------------------------------



 



member of the MHR Group is a member of the Board, such member shall receive all
information relating to any Other Agreement, but not to any Proposal, as and
when received by the Board or any committee of the Board, subject to the last
sentence of the preceding paragraph regarding “Event Specific Blackout Periods”.
Subject to the preceding sentence, the Company agrees to notify the MHR Group
promptly following the time that any of the foregoing obligations of the Company
is triggered and to provide the MHR Group with a copy of the agreement the
Company is prepared to enter into with the MHR Group, or the proposal it invited
or received, as applicable, and the identity of the other person or entity and a
copy of the relevant agreement with or proposal to or from such other party.
     Notices or offers given to the MHR Group pursuant to the above provisions,
and discussions relating thereto, shall be kept confidential by the MHR Group
for so long as such information is not publicly available; provided that the
Company acknowledges and agrees that the MHR Group may be subject to certain
disclosure obligations with respect to the matters (i) contained in this
agreement, (ii) that will be contained in the Registration Rights Agreement or
(iii) that relate to the matters described in clauses in (i) and (ii), in any
case pursuant to applicable law (including with respect to fiduciary duties),
regulation, rule, stock exchange requirement, self-regulatory body, supervisory
authority, other applicable judicial or governmental order, or legal process
(collectively, “Applicable Law”) and that the MHR Group may disclose, following
receipt of advice of counsel that such disclosure is required by Applicable Law,
all such matters to the extent required by such Applicable Law. In the event
that the MHR Group is required to make any such disclosure pursuant to
Applicable Law, the MHR Group shall notify (except where such notice would be
legally prohibited) the Company of such requirement such that the Company
receives notice as soon as practicable, and in any event, to the extent
practicable after the MHR Group uses good faith effort to that end, no later
than 24 hours prior to such disclosure so that the Company may seek, if so
determined on the advice of counsel, a protective order or other appropriate
remedy. For the avoidance of doubt, at no time shall the MHR Group be required
pursuant to this paragraph to give notice of disclosures that do not contain
information required to be kept confidential.
     No public announcement by the Company, by a press release or other publicly
disseminated disclosure, regarding or that refers to the MHR Group or
Dr. Rachesky shall be issued by the Company without the prior written consent of
the MHR Group; provided, however, that the Company may make such public
disclosure if the Company (i) first receives the advice of counsel that any such
public disclosure is, and the extent to which it is, required by Applicable Law,
(ii) makes any such disclosure only to the extent so required by Applicable Law,
(iii) promptly notifies the MHR Group of such counsel advice and provides the
written text of any such proposed disclosure (except where such notice or
disclosure would, in the advice of counsel, be legally prohibited) such that,
the MHR Group receives such notice and text as soon as practicable and in any
event, to the extent practicable after the Company uses good faith effort to
that end, no later than 24 hours prior to such disclosure, so that the MHR Group
may seek a protective order or other appropriate remedy and (iv) cooperates with
the MHR Group and considers in good faith any comments that the MHR Group might
have with respect to any such proposed disclosure prior to dissemination
thereof. Notwithstanding the foregoing, the restrictions in this paragraph shall
terminate at such time as a member of the MHR Group or any representative
expressly authorized to act on its behalf (i) makes a public statement that is
intended to be, in the reasonable good faith determination of the Company,
disparaging or critical of the Board as a whole, the Company, senior management
or their respective policies which is not supported by or made in cooperation
with either of the foregoing, or (ii) commences a tender offer for the Common
Shares or proxy contest with respect to the Board which has not been approved by
the Board.
     Written notices to the Company, and to the MHR Group, shall be made to the
respective addresses set forth at the top of this letter agreement.
[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



            Sincerely,

LIONS GATE ENTERTAINMENT CORP.
      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:   EVP,
Corporate Operations and General Counsel     

          ACCEPTED AND AGREED
AS OF THE DATE FIRST SET FORTH ABOVE:
      By:   /s/ Mark H. Rachesky, M.D.         Mark H. Rachesky, M.D.           
   

 